Exhibit 99 General Electric Capital Corporation Condensed Statement of Earnings Three months ended December 31, Twelve months ended December 31, (Dollars in millions, Unaudited) V % V % Revenues Revenues from services $ Sales of goods 36 29 Total revenues (5)% (3)% Costs and expenses Costs of sales, operating and administrative expenses Interest Investment contracts, insurance losses and insurance annuity benefits Provision for losses on financing receivables Total costs and expenses 0% (2)% Earnings from continuing operations before income taxes (27)% (8)% Benefit (provision) for income taxes Earnings from continuing operations 38% 12% Loss from discontinued operations, net of taxes Net earnings 17% 16% Less net earnings attributable to noncontrolling interests 15 17 53 63 Net earnings attributable to GECC 18% 16% Preferred stock dividends declared Net earnings attributable to GECC common shareowner $ $ 16% $ $ 13% Amounts attributable to GECC Earnings from continuing operations $ $ 38% $ $ 12% Loss from discontinued operations, net of taxes Net earnings attributable to GECC $ $ 18% $ $ 16% General Electric Capital Corporation Summary of Operating Segments Three months ended December 31, Twelve months ended December 31, (Dollars in millions, Unaudited) V % V % Revenues Commercial Lending and Leasing (CLL) $ $ (20)% $ $ (13)% Consumer 17% 3% Real Estate (30)% 7% Energy Financial Services 5% 1% GE Capital Aviation Services (GECAS) (2)% 1% Total segment revenues (4)% (3)% GECC corporate items and eliminations (9)% 2% Total revenues $ $ (5)% $ $ (3)% Segment profit CLL $ $ (52)% $ $ (18)% Consumer F 35% Real Estate (59)% F Energy Financial Services 9% (5)% GECAS 71 (79)% (27)% Total segment profit 28% 15% GECC corporate items and eliminations 43% (46)% Earnings from continuing operations attributable to GECC 38% 12% Loss from discontinued operations, net of taxes, attributable to GECC U 6% Net earnings attributable to GECC $ $ 18% $ $ 16% General Electric Capital Corporation Condensed Statement of Financial Position December 31, December 31, (In billions, Unaudited) Assets Cash & marketable securities $ $ Inventories Financing receivables - net Property, plant & equipment - net Goodwill & intangible assets Other assets Assets of businesses held for sale Assets of discontinued operations Total assets $ $ Liabilities and equity Borrowings and bank deposits $ $ Investment contracts, insurance liabilities and insurance annuity benefits Other liabilities Liabilities of businesses held for sale - Liabilities of discontinued operations GECC shareowners' equity Noncontrolling interests Total liabilities and equity $ $
